Corrections to votes and voting intentions
Mr President, I rise on my own behalf and on behalf of at least a hundred other colleagues who missed the two roll-call votes on the two Parish reports. We were here, but, by the time we had got our cards out, we could no longer record our votes. I would like my vote recorded as 'in favour' for both the roll-call votes on the Parish reports.
I would ask you to take into consideration that literally over a hundred colleagues missed those two votes, as they were scheduled first today and there were no further roll-call votes. This is not usually the way colleagues are treated. It is not your fault, Mr President: the agenda was not yours to determine, but I would ask that this be taken into account.
(DE) Mr President, I should like to endorse what Mrs Doyle has said. I, too, was present the whole time, but did not have my card with me, and so I wish it to be noted that I, too, in the roll-call vote, voted in favour.
(FR) Mr President, I was present for the vote on the Parish reports. I voted in favour of both reports, but unfortunately I forgot to insert my card in the little box, so my vote was not registered; I should like that to go on record.
You are not all going to do the same thing one after another. You will make your position known to the services.
(PL) Mr President, my name is Marcin Libicki, and I should like to say on my own behalf and on behalf of Mr Kamiński that we both voted in favour and the card did not work either.
Mr President, as chairman of the Quaestors, I can say that a lot of Members have already contacted me on this. We never schedule roll-call votes during the first two items in voting time because we know Members are making their way to their seats and have to find their cards. I met one Vice-President running down to get his card as he had left it behind. I think Parliament's services really need to look at this, and I think we need to deem that, today, Members were in their places because this will be a disaster for us. I can see us getting a hundred requests at the Quaestors from people telling us they were here and they did vote. So, will you please pass this on to the Conference of Presidents or whoever is responsible? The Quaestors do not have time to deal with this every time people cannot turn up and we have only two roll-call votes.
The point will perhaps be raised at the Bureau or with the Quaestors. The fact remains that roll-call votes are shown on the voting lists to which everyone should have access and should consult before coming here.
(PL) I simply wanted to endorse what previous speakers have said concerning the voting procedure and scheduling such important votes that are counted electronically first. I wish to endorse what those who took the floor earlier have stated.
It was your own group, Mr Buzek, that requested it.
(PL) Mr President, with regard to the report by Mrs Sartori, I wanted to point out that, when the verification vote on paragraph 20 was taken, my machine failed to work and I was unable to vote against the proposed text.
As I have the floor, I should like to take advantage of this opportunity to endorse what previous speakers have said and also to state that, although a formal vote was not taken, I voted in favour of the two reports by Mr Parish. The machine did not work then either, even though it was the start of the vote.
(The sitting was suspended at 12.30 p.m. and resumed at 3.05 p.m.)